Case 3:19-cv-00766-RGJ-CHL Document 17 Filed 04/02/20 Page 1 of 7 PageID #: 66




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

 UNITED STATES OF AMERICA,
                                                        Case No.: 3:19-cv-00766-RGJ
            PLAINTIFF,

            v.

 TIMOTHY DENISON, et al.,

            DEFENDANTS.

 KENTUCKY DEPARTMENT OF REVENUE,

            CROSSCLAIM PLAINTIFF,

            v.

 TIMOTHY DENISON,

            CROSSCLAIM DEFENDANT.

                     JOINT STATUS REPORT AND DISCOVERY PLAN

       A.        Rule 26(f) Conference. The following persons participated in a Rule 26(f)

conference on March 23, 2020 via telephone conference: Alexander Kalyniuk, representing the

Plaintiff United States of America, and Maureen Sullivan representing Defendants Timothy

Denison and Cynthia Chapman. While counsel for Defendant and Crossclaim Plaintiff Kentucky

Department of Revenue was unable to join the March 23, 2020 telephone conference, both

Alexander Kalyniuk and Maureen Sullivan spoke with counsel for the Kentucky Department of

Revenue on separate phone calls on March 18, 2020. Due to workplace disruptions caused by the

current COVID-19 outbreak, the parties were unable to schedule a conference at the same time;

however, all parties have spoken to each other over the phone at some point and agree with the

terms of this Joint Status Report and Discovery Plan.
Case 3:19-cv-00766-RGJ-CHL Document 17 Filed 04/02/20 Page 2 of 7 PageID #: 67




       B.      Description of Issues and Facts. Timothy Denison allegedly owes federal income

taxes to the United States of America for tax years 2006, 2007, 2011, and 2016 totaling

approximately $190,000, and state income taxes to Kentucky Department of Revenue for tax years

2011 and 2019 totaling approximately $10,000. The United States seeks to reduce Denison’s tax

liability to judgment and foreclose its federal tax liens on his principal residence, which Denison

had gifted to Cynthia Chapman in 2015. The Kentucky Department of Revenue was named as a

Defendant because it may claim an interest in the property at issue, and it filed a Crossclaim against

Denison to reduce his state tax liabilities to judgment.

       C.      Rule 26(f)(3) Views.

              i.       Deadline changes are noted in the proposed discovery plan below.

             ii.       United States of America anticipates the need for discovery on the

                       following: whether Denison owes the taxes alleged in its Complaint;

                       whether Chapman is his nominee and if the federal tax liens attach to the

                       real property Denison transferred to her; and whether that transfer of real

                       property is considered a fraudulent transfer. The Plaintiff anticipates the

                       need for written discovery and depositions.

            iii.       Kentucky Department of Revenue anticipates the need for discovery on the

                       following: whether Denison owes the amounts alleged in its Crossclaim.

            iv.        Timothy Denison and Cynthia Chapman anticipate the need for discovery

                       on: the fair market value and tax assessment of the properties.

             v.        The parties will produce electronic files and information in a “reasonably

                       usable form” as defined by Fed. R. Civ. P. 34(a)(1)(A). A “reasonably

                       usable form” allows the underlying information to be extracted, converted,



                                             Page 2 of 7
Case 3:19-cv-00766-RGJ-CHL Document 17 Filed 04/02/20 Page 3 of 7 PageID #: 68




                      imported, and searched.

            vi.       Federal Rule of Evidence 502 shall control regarding disclosure(s) of a

                      communication or information covered by the attorney-client privilege or

                      work-product protection.

            vii.      The Parties request that the Court allow any party to file a motion to extend

                      or alter the deadlines herein based on good cause related to unforeseen

                      circumstances caused by the COVID-19 outbreak in the months ahead.

       D.      Initial Disclosures. The parties will have completed by April 17, 2020 the initial

disclosures required by Fed. R. Civ. P. 26(a)(1).

       E.      Proposed Discovery Plan. The parties propose this discovery plan:

              i.      Subjects for Discovery.

                          1. The United States of America anticipates the need for discovery on

                              the following: Whether Denison owes the taxes alleged in the

                              Complaint; whether Cynthia Chapman is his nominee and that the

                              federal tax liens attach to the real property Denison transferred to

                              her; and whether that transfer of real property is considered a

                              fraudulent transfer. The Plaintiff anticipates the need for written

                              discovery and depositions.

                          2. The Kentucky Department of Revenue anticipates the need for

                              discovery on the following: Whether Denison owes the taxes alleged

                              in the Crossclaim.

                          3. Timothy Denison and Cynthia Chapman anticipate the need for

                              discovery on: the fair market value and tax assessment of the



                                           Page 3 of 7
Case 3:19-cv-00766-RGJ-CHL Document 17 Filed 04/02/20 Page 4 of 7 PageID #: 69




                            properties.

           ii.    The parties shall commence discovery immediately and complete all written

                  discovery and depose all fact witnesses on or before November 6, 2020,

                  unless certain unforeseen circumstances warrant extending the discovery

                  period.

          iii.    Each party may serve no more than 30 written interrogatories to a single

                  party, including all discrete subparts. The responding party must serve its

                  answers and any objections within 30 days of being served with the

                  interrogatories. Each party may serve no more than 75 requests for

                  admission to a single party. The responding party must serve its answers

                  and any objections within 30 days of being served with the request for

                  admission. Each party may depose as many witnesses as they deem

                  necessary, but no more than 7 witnesses without consent of opposing

                  counsel or leave of Court. Depositions shall last no longer than 7 hours on

                  any given day, but depositions may last more than one day if necessary and

                  proportional to the needs of the case.

          iv.     November 6, 2020 is the last date for exchanging reports of expert

                  witnesses (if necessary).

           v.     Pursuant to Rule 26(e), the parties may supplement a disclosure under Rule

                  26(a), interrogatory response, request for production response, or request

                  for admission response on or before August 1, 2020.

          vi.     Any motions to amend or to add parties shall be filed by the Plaintiff by no

                  later than May 1, 2020.



                                          Page 4 of 7
Case 3:19-cv-00766-RGJ-CHL Document 17 Filed 04/02/20 Page 5 of 7 PageID #: 70




       F.      Motion to Add Parties by Defendants. Any motions to amend or to add parties

       shall be filed by the Defendants by no later than May 1, 2020.

       G.      Deadline to File Dispositive Motions. The parties propose that dispositive motions

       shall be filed by no later than December 4, 2020.

       H.      Pretrial Motions. The parties anticipate that January 8, 2021 should be the final

       date for submitting Rule 26(a)(3) witness lists, designations of witnesses whose testimony

       will be presented by deposition, and exhibit lists.

       I.      Deadline to File Objections Under Rule 26(a)(3). The final date to file objections

       under Rule 26(a)(3) is January 22, 2021.

       J.      Opinions on ADR. The parties will discuss settlement options. There is no

 identifiable alternative dispute resolution procedure that may enhance settlement.

       K.      Probable Length of Trial. The parties anticipate a bench trial of this action to last

 no longer than two (2) days.

       L.      Referral to a Magistrate Judge. The parties do not consent that the matter be

 referred to a U.S. magistrate judgment for all purposes including entry of judgment pursuant to

 28 U.S.C. § 636(c).

       M.      Dates Mutually Convenient for Trial. The parties submit that a convenient trial

 date is any date agreeable to the Court between January 25, 2021 through February 5, 2021, or

 on a date otherwise ordered by the Court.




                          [Remainder of Page Left Intentionally Blank]




                                             Page 5 of 7
Case 3:19-cv-00766-RGJ-CHL Document 17 Filed 04/02/20 Page 6 of 7 PageID #: 71




Respectfully submitted this 2nd day of April, 2020.

By:

/s/ Alexander R. Kalyniuk
Alexander R. Kalyniuk
Trial Attorney
U.S. Department of Justice, Tax Division
Civil Trial Section, Eastern Region
P.O. Box 227, Ben Franklin Station
Washington, D.C. 20044
Office: (202) 616-3309
Cell: (202) 598-7048
Facsimile: (202) 514-6866
E-mail: Alexander.R.Kalyniuk@usdoj.gov
Counsel to the United States of America

/s/ Donald Guier (with express permission via e-mail on April 2, 2020)
Donald S. Guier
Commonwealth of Kentucky
Finance and Administration Cabinet
Department of Revenue
P.O. Box 5222
Frankfort, Kentucky 40602
Office: (502) 564-4971
Facsimile: (502) 564-7348
E-mail: Don.Guier@ky.gov
Counsel to Kentucky Department of Revenue

/s/ Maureen Sullivan (with express permission via e-mail on April 1, 2020)
Maureen Sullivan
Kentucky Home Life Building
239 South Fifth Street, Suite 1700
Louisville, Kentucky 40202
Office: (502) 548-1699
E-Mail: sullivanappeals@gmail.com
Counsel to Timothy Denison and Cynthia Chapman




                                           Page 6 of 7
Case 3:19-cv-00766-RGJ-CHL Document 17 Filed 04/02/20 Page 7 of 7 PageID #: 72




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of April, 2020, I electronically filed the foregoing
document along with all attachments with the Clerk of Court using the CM/ECF system, which
will send notification of such filing to all parties who have elected to receive service through the
CM/ECF system.


                                              /s/ Alexander R. Kalyniuk
                                              ALEXANDER R. KALYNIUK
                                              Trial Attorney
                                              United States Department of Justice, Tax Division




                                            Page 7 of 7
